Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 4/21/22 has been entered. Claims 17-20 were previously withdrawn.  Claims 1-2, 4-5, 8-10, 12-13, and 16-17 have been amended.  Claims 1-20 remain pending in the application.
Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 1/24/22.
Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. 
With regards to claims 1 and 9, Applicant has argued that Durocher (U.S. 2011/0079019) fails to disclose the amended limitation requiring “the secondary plenum having an outer plenum section located radially outwardly of the annular gaspath” (see Remarks filed 4/21,22, Page 6).  The Examiner does not find this argument persuasive.  Durocher discloses an annular gaspath (208, annular cavity - Para 24 (a type of annular gas path as shown in Fig. 2 and as described in Para 24) and a secondary plenum (Modified Fig. 2 below - A (which corresponds to “the spaces (not numbered) defined within the respective hollow struts 118” referenced in Para 23); 206, second annular cavity - Para 23; 208, third annular cavity - Para 24 (see Modified Fig. 2 below - person having ordinary skill in the art would recognize elements A, 206, and 208 collectively as a type of secondary plenum consistent with the instant invention which describes the secondary plenum as being formed by an inner section, an outer section, and a middle section in Para 29)), and wherein the secondary plenum (Modified Fig. 2 below - A/206/208) has an outer plenum section (Modified Fig. 2 below - A (person having ordinary skill in the art would recognize element A as a type of outer plenum section)) which is located radially outwardly of the annular gaspath (208)(see Modified Fig. 2 below - element A is shown radially outward of element 208).  Further, the annular gaspath of Durocher (208) meets all of the other amended limitations of claims 1 and 9 as described below.  Therefore, Durocher is still found to anticipate claims 1 and 9.
Claim Objections
Claim 2 is objected to because “a plurality struts” in line 3 should be --and a plurality of struts--.
Claim 9 is objected to because “a mid-turbine frame” in line 1 should be --and a mid-turbine frame--.
Claim 16 is objected to because “the cooling air” in line 3 should be --a cooling air--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durocher et al. (U.S. 2011/0079019).

    PNG
    media_image1.png
    770
    865
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    523
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    576
    media_image3.png
    Greyscale

Re claim 1:
Durocher discloses a mid-turbine frame assembly (28, mid turbine frame system - Para 16 (a type of assembly as shown in Fig. 2)) configured to be disposed between a high-pressure turbine (24, high pressure turbine assembly - Para 16) and a low-pressure turbine (18, low pressure turbine assembly - Para 16) of a gas turbine engine (Fig. 1 (a type of gas turbine engine as described in Para 8))(see Fig. 1 - element 28 is shown between elements 24 and 18), comprising: 
an outer case (30, outer case - Para 17) circumferentially extending around a central axis (Para 22 - “central axis” and “…the axis of the annular outer case 30.” (see Figs. 1-2)) and located radially outwardly of an annular gaspath (208, annular cavity - Para 24 (a type of annular gas path as shown in Fig. 2 and as described in Para 24)))(see Modified Fig. 2 above - element 30 is shown extending around the central axis referenced in Para 22 and located radially outwardly of element 208); 
an outer ring (246, annular plate - Para 30 (a type of outer ring as shown in Fig. 2 and described in Para 30 - “…An annular plate 246 is provided to cover the annular rear opening between the rear axial end of the inner duct wall 116 of the ITD structure 110 and the annular axial rear end of the inner case 34...”)) secured to the outer case (30)(see Fig. 2 - element 246 is shown secured to element 30 through each of elements 36 and 118) and disposed radially inwardly of the outer case (30) relative to the central axis (see Fig. 2 - element 246 is shown radially inward of element 30) and disposed radially outwardly of the annular gaspath (208)(see Fig. 2 - element 246 is shown radially outward of element 208); 
an inner case (50, bearing housing - Para 16 (shown as a type of inner case in Fig. 2)) structurally connected to the outer case (30)(see Fig. 2 - element 50 is shown structurally connected to element 30 as described in Para 17) and disposed radially inwardly of the outer ring (246) and the annular gas path (208) relative to the central axis (see Fig. 2 - element 50 is shown radially inward of both elements 246 and 208); 
a main plenum (202, first cavity - Para 23 (a type of main plenum as shown in Fig. 2)) circumferentially extending around the central axis (see Figs. 2-4 and Paras 23 and 25 (element 202 is described as an annular cavity in Para 25, and Para 23 describes element 202 being defined between elements 30 and 104, both of which are shown extending around central axis in Figs. 3-4)) and located between the outer case (30) and the outer ring (246)(see Fig. 2 - element 202 is shown located between elements 30 and 246), the main plenum (202) located radially outwardly of the annular gas path (208)(see Fig. 2 - element 202 is shown located radially outward of element 208), 
the main plenum (202) having 
an inlet (204, inlet - Para 23) fluidly connectable to a source of cooling air (Para 24 - “…in fluid communication with, for example, the same pressure air source as the first inlet 204…”), 
a first outlet (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of first outlet; element A corresponds to an element 120 which is shown at entrance to element 118 in Fig. 2 (as also described in Para 19), and in Fig. 2 the entrance to element 118 is shown as a type of outlet)) fluidly connected to a secondary plenum (Modified Fig. 2 above - A (which corresponds to “the spaces (not numbered) defined within the respective hollow struts 118” referenced in Para 23); 206, second annular cavity - Para 23; 208, third annular cavity - Para 24 (see Modified Fig. 2 above - person having ordinary skill in the art would recognize elements A, 206, and 208 collectively as a type of secondary plenum consistent with the instant invention which describes the secondary plenum as being formed by an inner section, an outer section, and a middle section in Para 29)) between the main plenum (202) and the inner case (50)(see Modified Fig. 2 above - element A/206/208 is shown between element 202 and element 50; element A/206/208 is shown fluidly connected to outlet of element 118, one of which is element A of Modified Fig. 3 as described above), the secondary plenum (Modified Fig. 2 above - A/206/208) having an outer plenum section (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of outer plenum section)) located radially outwardly of the annular gas path (208)(see Modified Fig. 2 above - element A is shown radially outward of element 208), 
a second outlet (Modified Fig. 3 above - B (person having ordinary skill in the art would recognize element B as a type of second outlet; element B corresponds to an element 120 which is shown at entrance to element 118, as also described in Para 19, and in Fig. 2 the entrance to element 118 is shown as a type of outlet)) configured to be fluidly connected to a rotor cavity (Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of rotor cavity)) of the low-pressure turbine (18)(see Modified Fig. 2 above - element B is shown fluidly connected to element 118, one of which is element B of Modified Fig. 3 as described above), and 
a third outlet (Modified Fig. 6 above - A (person having ordinary skill in the art would recognize element A as a type of third outlet)) configured to be fluidly connected to an annular plenum (Modified Fig. 6 above - B (person having ordinary skill in the art would recognize element B as a type of annular plenum surrounding a type of containment ring)) surrounding a containment ring (Modified Fig. 6 above - C (person having ordinary skill in the art would recognize element C as a type of containment  ring)) of the low-pressure turbine (18)(see Modified 6 above - element A is shown fluidly connected to element B).
Re claim 2:
Durocher discloses the MTF assembly (28) of claim 1 (as described above), wherein an inner wall (116, inner duct wall - Para 18) and an outer wall (114, outer duct wall - Para 18) delimiting a core flow path (136, annular path - Para 18 (shown as a type of core flow path in Fig. 2 and as described in Para 18)) therebetween (Para 18 - “…annular path 136 is defined between the outer and inner duct walls 114, 116 to direct the combustion gas flow…”), the inner wall (116) and the outer wall (114) located between the outer case (30) and the inner case (50)(see Fig. 2 - elements 114 and 116 are shown located between elements 30 and 50), a plurality struts (118, hollow struts - Para 19) extending from the inner wall (116) to the outer wall (114)(see Fig. 2 - element 118 is shown extending from the type of inner wall at radially outer side of element 116 and radially inner side of element 114).
Re claim 3:
Durocher discloses the MTF assembly (28) of claim 2 (as described above), wherein the inner wall (116), the outer wall (114), and the struts (118) are components of an integrated strut vane (110, inter-turbine duct structure - Para 18 (shown in Fig. 3 as a type of integrated strut vane and as described in Paras 18-19)).
Re claim 4:
Durocher discloses the MTF assembly (28) of claim 2 (as described above), wherein the outer plenum section (Modified Fig. 2 above - A) of the secondary plenum (Modified Fig. 2 above - A/206/208) is located between the outer ring (246) and the outer wall (114)(see Modified Fig. 2 above - element A is shown element 114 and 246), the secondary plenum (Modified Fig. 2 above - A/206/208) having an inner plenum section (208, third annular cavity - Para 24 (shown in Fig. 2 as a type of inner plenum section)) between the inner case (50) and the inner wall (116)(see Fig. 2 - element 208 is shown between element 50 and 116), and a plurality of middle sections (220, chambers - Para 25 (a plurality as described in Para 25 and shown as a type of middle section in Fig. 2)) in fluid communication with both of the inner section (208) and the outer section (Modified Fig. 2 above - A)(fluid communication is described in Para 25), the plurality of middle sections (220) located inside the struts (118)(see Fig. 2 - elements 220 are shown radially inside element 118).
Re claim 8:
Durocher discloses the MTF assembly (28) of claim 2 (as described above), further comprising a plurality of first seals (138a and 138b, joints - Para 20 (a type of plurality of first seals as shown in Figs. 2, 6, and as described in Para 26)) between the outer case (30) and the outer wall (114)(see Figs. 2 and 6 - elements 138a/b are shown located between elements 30 and 114) and a plurality of second seals (228, air flow restrictor - Para 28 (includes a seal per Para 28); 232, sealing arrangement - Para 29) between the inner case (50) and the inner wall (116)(see Figs. 2 and 7 - elements 228 and 232 are shown between element 50 and 116 between two views of Figs. 2 and 7), the first seals (138a/b) and the second seals (228/232) configured to, in use, limit the cooling air from leaking out of the secondary plenum (Modified Fig. 2 above - A/206/208)(see Modified Fig. 2 above and Fig. 7 (in Modified Fig. 2 above, fluid communication is shown between 202 and A/206/208, elements 138a/b is shown in direct fluid communication with 202, and in Fig. 7 elements 228/232 is shown in direct fluid communication with 206; and per Para 26 elements 138a/b acts as “a flow restrictor”, per Para28 element 228 is a “flow restrictor”, and per para 29 element 32 is a flow restricting/sealing arrangement; and as fluid communication exists between 202, and A/206/208, then elements 138a/b and 228/232 must both limit leaking from element A/206/208)).
Re claim 9:
Durocher discloses a gas turbine engine (Fig. 1 (a type of gas turbine engine as described in Para 8)) comprising an annular gaspath (208, annular cavity - Para 24 (a type of annular gas path as shown in Fig. 2 and as described in Para 24)), a mid-turbine frame (MTF) assembly (28, mid turbine frame system - Para 16 (a type of assembly as shown in Fig. 2)) disposed between a high-pressure turbine (24, high pressure turbine assembly - Para 16) and a low-pressure turbine (18, low pressure turbine assembly - Para 16)(see Fig. 1 - element 28 is shown between elements 24 and 18), the MTF assembly (28) having: 
an outer case (30, outer case - Para 17) circumferentially extending around a central axis (Para 22 - “central axis” and “…the axis of the annular outer case 30.” (see Figs. 1-2)); 
an outer ring (246, annular plate - Para 30 (a type of outer ring as shown in Fig. 2 and described in Para 30 - “…An annular plate 246 is provided to cover the annular rear opening between the rear axial end of the inner duct wall 116 of the ITD structure 110 and the annular axial rear end of the inner case 34...”)) secured to the outer case (30)(see Fig. 2 - element 246 is shown secured to element 30 through each of elements 36 and 118) and located radially inwardly of the outer case (30) relative to the central axis (see Fig. 2 - element 246 is shown radially inward of element 30); 
an inner case (50, bearing housing - Para 16 (shown as a type of inner case in Fig. 2)) structurally connected to the outer case (30)(see Fig. 2 - element 50 is shown structurally connected to element 30 as described in Para 17) and disposed radially inwardly of the outer case (30) relative to the central axis (see Fig. 2 - element 50 is shown radially inward of element 30); 
a main plenum (202, first cavity - Para 23 (a type of main plenum as shown in Fig. 2)) circumferentially extending around the central axis (see Figs. 2-4 and Paras 23 and 25 (element 202 is described as an annular cavity in Para 25, and Para 23 describes element 202 being defined between elements 30 and 104, both of which are shown extending around central axis in Figs. 3-4)) and located between the outer case (30) and the outer ring (246)(see Fig. 2 - element 202 is shown located between elements 30 and 246), 
the main plenum (202) having 
an inlet (204, inlet - Para 23) fluidly connected to a compressor (22, high pressure compressor assembly - Para 16) of the gas turbine engine (Para 23 - “…first and second cavities 204, 206 and the spaces (not numbered) defined within the respective hollow struts 118 are in fluid communication with a pressurized cooling air source of the engine, such as the compressor air from the high pressure compressor assembly 22, through the first inlet 204…”), 
a first outlet (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of first outlet; element A corresponds to an element 120 which is shown at entrance to element 118 in Fig. 2 (as also described in Para 19), and in Fig. 2 the entrance to element 118 is shown as a type of outlet)) fluidly connected to a secondary plenum (Modified Fig. 2 above - A (which corresponds to “the spaces (not numbered) defined within the respective hollow struts 118” referenced in Para 23); 206, second annular cavity - Para 23; 208, third annular cavity - Para 24 (see Modified Fig. 2 above - person having ordinary skill in the art would recognize elements A, 206, and 208 collectively as a type of secondary plenum consistent with the instant invention which describes the secondary plenum as being formed by an inner section, an outer section, and a middle section in Para 29)) between the main plenum (202) and the inner case (50)(see Modified Fig. 2 above - element A/206/208 is shown between element 202 and element 50; element A/206/208 is shown fluidly connected to outlet of element 118, one of which is element A of Modified Fig. 3 as described above), the secondary plenum (Modified Fig. 2 above - A/206/208) having an outer plenum section (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of outer plenum section)) located radially outwardly of the annular gaspath (208)(see Modified Fig. 2 above - element A is shown radially outward of element 208),
a second outlet (Modified Fig. 3 above - B (person having ordinary skill in the art would recognize element B as a type of second outlet; element B corresponds to an element 120 which is shown at entrance to element 118, as also described in Para 19, and in Fig. 2 the entrance to element 118 is shown as a type of outlet)) fluidly connected to a rotor cavity (Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of rotor cavity)) of the low-pressure turbine (18)(see Modified Fig. 2 above - element B is shown fluidly connected to element 118, one of which is element B of Modified Fig. 3 as described above), and 
a third outlet (Modified Fig. 6 above - A (person having ordinary skill in the art would recognize element A as a type of third outlet)) fluidly connected to an annular plenum (Modified Fig. 6 above - B (person having ordinary skill in the art would recognize element B as a type of annular plenum surrounding a type of containment ring)) surrounding a containment ring (Modified Fig. 6 above - C (person having ordinary skill in the art would recognize element C as a type of containment  ring)) of the low-pressure turbine (18)(see Modified 6 above - element A is shown fluidly connected to element B).
Re claim 10:
Durocher discloses the gas turbine engine (Fig. 1) of claim 9 (as described above), wherein an inner wall (116, inner duct wall - Para 18) and an outer wall (114, outer duct wall - Para 18) delimit a core flow path (136, annular path - Para 18 (shown as a type of core flow path in Fig. 2 and as described in Para 18)) therebetween (Para 18 - “…annular path 136 is defined between the outer and inner duct walls 114, 116 to direct the combustion gas flow…”), the inner wall (116) and the outer wall (114) located between the outer case (30) and the inner case (50)(see Fig. 2 - elements 114 and 116 are shown located between elements 30 and 50), a plurality of struts (118, hollow struts - Para 19) extending from the inner wall (116) to the outer wall (114)(see Fig. 2 - element 118 is shown extending from the type of inner wall at radially outer side of element 116 and radially inner side of element 114).
Re claim 11:
Durocher discloses the gas turbine engine (Fig. 1) of claim 10 (as described above), wherein the inner wall (116), the outer wall (114), and the struts (118) are components of an integrated strut vane (110, inter-turbine duct structure - Para 18 (shown in Fig. 3 as a type of integrated strut vane and as described in Paras 18-19)).
Re claim 12:
Durocher discloses the gas turbine engine (Fig. 1) of claim 10 (as described above), wherein the outer plenum section (Modified Fig. 2 above - A) is located between the outer ring (246) and the outer wall (114)(see Modified Fig. 2 above - element A is shown located between elements 114 and 246), the secondary plenum (Modified Fig. 2 above - A/206/208) having an inner plenum section (208, third annular cavity - Para 24 (shown in Fig. 2 as a type of inner plenum section)) between the inner case (50) and the inner wall (116)(see Fig. 2 - element 208 is shown between element 50 and 116), and a plurality of middle sections (220, chambers - Para 25 (a plurality as described in Para 25 and shown as a type of middle section in Fig. 2)) in fluid communication with both of the inner section (208) and the outer section (Modified Fig. 2 above - A)(fluid communication is described in Para 25), the plurality of middle sections (220) located inside the struts (118)(see Fig. 2 - elements 220 are shown radially inside element 118).
Re claim 16:
Durocher discloses the gas turbine engine (Fig. 1) of claim 10 (as described above), further comprising a plurality of first seals (138a and 138b, joints - Para 20 (a type of plurality of first seals as shown in Figs. 2, 6, and as described in Para 26)) between the outer case (30) and the outer wall (114)(see Figs. 2 and 6 - elements 138a/b are shown located between elements 30 and 114) and a plurality of second seals (228, air flow restrictor - Para 28 (includes a seal per Para 28); 232, sealing arrangement - Para 29) between the inner case (50) and the inner wall (116)(see Figs. 2 and 7 - elements 228 and 232 are shown between element 50 and 116 between two views of Figs. 2 and 7), the first seals (138a/b) and the second seals (228/232) configured to, in use, limit the cooling air from leaking out of the secondary plenum (Modified Fig. 2 above - A/206/208)(see Modified Fig. 2 above and Fig. 7 (in Modified Fig. 2 above, fluid communication is shown between 202 and A/206/208, elements 138a/b is shown in direct fluid communication with 202, and in Fig. 7 elements 228/232 is shown in direct fluid communication with 206; and per Para 26 elements 138a/b acts as “a flow restrictor”, per Para28 element 228 is a “flow restrictor”, and per para 29 element 32 is a flow restricting/sealing arrangement; and as fluid communication exists between 202, and A/206/208, then elements 138a/b and 228/232 must both limit leaking from element A/206/208)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Durocher et al. (U.S. 2011/0079019) in view of Durocher et al. (U.S. 2010/0275572; hereinafter ‘572).

    PNG
    media_image4.png
    726
    552
    media_image4.png
    Greyscale

Re claims 5-6:
Durocher discloses the MTF assembly (28) of claim 2 (as described above), further comprising a plurality of structural spokes (36, load transfer spokes - Para 17) extending inside the struts (118)(see Fig. 2 - element 36 shown extending inside element 118 as described in Para 19).
Durocher fails to disclose the structural spokes being hollow (claim 5), nor wherein the secondary plenum is in fluid communication with the main plenum via at least a first one of the structural spokes and wherein the rotor cavity is configured to be in fluid communication with at least a second one of the structural spokes (Claim 6).
‘572 teaches structural spokes (36, load transfer spokes - Para 14) being hollow (see Fig. 2 and Para 15 - “spokes 36 are hollow”), wherein a secondary plenum (Modified Fig. 2(b) above - A (person having ordinary skill in the art would recognize element A as a type of secondary plenum)) is in fluid communication with a main plenum (77, outer cavity - Para 24 (shown as a type of main plenum in Fig. 2)) via at least a first one of the structural spokes (36)(see Modified Fig. 2(b) above - element A is shown in fluid communication with element 77 through element 79, 78, and 78b as described in Para 25 - “the load transfer spoke 36 defines a first air passage formed by holes 79, the inner cavity 78 and the aperture 78b to direct an air flow from the outer cavity 77 which contains pressurized air received from the external airline 72, to pass through and to be discharged into the inner case 34”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the structural spokes of Durocher after the structural spokes of ‘572 (thereby making the structural spokes of Durocher hollow enabling communication between Durocher’s first and secondary plenums via Durocher’s structural spokes in the way taught by ‘572) for the advantage of creating an insulated flow path between first and secondary plenums (‘572; Para 25 - “…The load transfer spoke 36 further defines an air passage formed by the gap between the load transfer spoke 36 and the hot inner surface of the hollow strut 116 for directing cooling air from the outer cavity 77 to pass therethrough, for cooling the hot inner surface of the strut 116 and insulating the load transfer spoke 36 from heat radiated from the hot inner surface of the strut 116… and Para 4 - “…an insulation structure radially extending through one said hollow strut fairing, the insulation structure Surrounding the tube and being spaced apart from the tube and from a hot internal surface of the one hollow strut fairing, for shielding the tube from heat radiated from the hot internal surface of the one hollow strut fairing…”).
Durocher/’572 teaches wherein the rotor cavity (Durocher; Modified Fig. 2 above - B) is configured to be in fluid communication with at least a second one of the structural spokes (Durocher; 36)(in the modified Durocher/’572, the structural spokes of Durocher (36) have been modeled after the structural spoke of ‘572 thereby enabling communication between element 36 of Durocher and element B of Modified Fig. 2 above (also of Durocher)).
Re claim 7:
Durocher/’572 teaches the MTF assembly (Durocher; 28) of claim 6 (as described above), wherein the inner case (Durocher; 50) defines at least one scoop (Durocher; Modified Fig. 2 above - C (person having ordinary skill in the art would recognize element C as a type of scoop)) extending therethrough (Durocher; see Modified Fig. 2 above - element C is shown defined by element 50), the at least one scoop (Modified Fig. 2 above - C) in fluid communication with the at least second one of the structural spokes (Durocher; 36)(see Modified Fig. 2 above - in the modified Durocher/’572, element 36 of Durocher has been modeled after element 36 of ‘572 thereby permitting fluid communication between 202 of Durocher and element B of Modified Fig. 2 above, and in Modified Fig. 2 above this communication is shown through element C), the main plenum (Durocher; 202) configured to be in fluid communication with the rotor cavity (Durocher; Modified Fig. 2 above - B) via the at least second one of the structural spokes (Durocher; 36) and the at least one scoop (Durocher; Modified Fig. 2 above - C)(see Modified Fig. 2 above - in the modified Durocher/’572, element 36 of Durocher has been modeled after element 36 of ‘572 thereby permitting fluid communication between 202 of Durocher and element B of Modified Fig. 2 above, and in Modified Fig. 2 above this communication is shown through element C).
Re claims 13-14:
Durocher discloses the gas turbine engine (Fig. 1) of claim 10 (as described above), further comprising a plurality of structural spokes (36, load transfer spokes - Para 17) extending inside the struts (118)(see Fig. 2 - element 36 shown extending inside element 118 as described in Para 19).
Durocher fails to disclose the structural spokes being hollow (claim 13), nor wherein the secondary plenum is in fluid communication with the main plenum via at least a first one of the structural spokes and wherein the rotor cavity is configured to be in fluid communication with at least a second one of the structural spokes (Claim 14).
‘572 teaches structural spokes (36, load transfer spokes - Para 14) being hollow (see Fig. 2 and Para 15 - “spokes 36 are hollow”), wherein a secondary plenum (Modified Fig. 2(b) above - A (person having ordinary skill in the art would recognize element A as a type of secondary plenum)) is in fluid communication with a main plenum (77, outer cavity - Para 24 (shown as a type of main plenum in Fig. 2)) via at least a first one of the structural spokes (36)(see Modified Fig. 2(b) above - element A is shown in fluid communication with element 77 through element 79, 78, and 78b as described in Para 25 - “the load transfer spoke 36 defines a first air passage formed by holes 79, the inner cavity 78 and the aperture 78b to direct an air flow from the outer cavity 77 which contains pressurized air received from the external airline 72, to pass through and to be discharged into the inner case 34”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the structural spokes of Durocher after the structural spokes of ‘572 (thereby making the structural spokes of Durocher hollow enabling communication between Durocher’s first and secondary plenums via Durocher’s structural spokes in the way taught by ‘572) for the advantage of creating an insulated flow path between first and secondary plenums (‘572; Para 25 - “…The load transfer spoke 36 further defines an air passage formed by the gap between the load transfer spoke 36 and the hot inner surface of the hollow strut 116 for directing cooling air from the outer cavity 77 to pass therethrough, for cooling the hot inner surface of the strut 116 and insulating the load transfer spoke 36 from heat radiated from the hot inner surface of the strut 116… and Para 4 - “…an insulation structure radially extending through one said hollow strut fairing, the insulation structure Surrounding the tube and being spaced apart from the tube and from a hot internal surface of the one hollow strut fairing, for shielding the tube from heat radiated from the hot internal surface of the one hollow strut fairing…”).
Durocher/’572 teaches wherein the rotor cavity (Durocher; Modified Fig. 2 above - B) is configured to be in fluid communication with at least a second one of the structural spokes (Durocher; 36)(in the modified Durocher/’572, the structural spokes of Durocher (36) have been modeled after the structural spoke of ‘572 thereby enabling communication between element 36 of Durocher and element B of Modified Fig. 2 above (also of Durocher)).
Re claim 15:
Durocher/’572 teaches the gas turbine engine (Durocher; Fig. 1) of claim 14 (as described above), wherein the inner case (Durocher; 50) defines at least one scoop (Durocher; Modified Fig. 2 above - C (person having ordinary skill in the art would recognize element C as a type of scoop)) extending therethrough (Durocher; see Modified Fig. 2 above - element C is shown defined by element 50), the at least one scoop (Durocher; Modified Fig. 2 above - C) in fluid communication with the at least second one of the structural spokes (Durocher 36)(see Modified Fig. 2 above - in the modified Durocher/’572, element 36 of Durocher has been modeled after element 36 of ‘572 thereby permitting fluid communication between 202 of Durocher and element B of Modified Fig. 2 above, and in Modified Fig. 2 above this communication is shown through element C), the main plenum (Durocher; 202) configured to be in fluid communication with the rotor cavity (Durocher; Modified Fig. 2 above - B) via the at least second one of the structural spokes (Durocher; 36) and the at least one scoop (Durocher; Modified Fig. 2 above - C)(see Modified Fig. 2 above - in the modified Durocher/’572, element 36 of Durocher has been modeled after element 36 of ‘572 thereby permitting fluid communication between 202 of Durocher and element B of Modified Fig. 2 above, and in Modified Fig. 2 above this communication is shown through element C).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/18/22